DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: the claim recites indefinite language in the preamble “A method for machining a conductive wire of the light-emitting diode device as claimed in claim 1” thus rendering the claim indefinite. More specifically, the preamble recites “machining a conductive wire of the light emitting diode device” thus it is not understood what parts of the claim 1 are included in the claim or if only a conductive wire from claim 1 is included. Further it is not understood if the conductive wire that is being machined would have the structure of conductive wire as claimed in claim 1 after it is machined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukamachi US Patent Publication No. 20190096847.
Regarding claim 1. Fukamachi discloses a light-emitting diode device (Figs. 1, also method Figs. 3A-3E for specifics of wire segments), comprising at least one light-emitting diode chip (13), a bracket (leads 11, 12) configured to the at least one light-emitting diode chip and at least one conductive wire (20) electrically connected with the at least one light-emitting diode chip (refer to Fig. 1, leads 11/12 (bracket) is configured to the light emitting diode 13 and conductive wire 20), wherein each of the at least one conductive wire is of a three-dimensional structure and includes a vertical section and bent section that are sequentially arranged, the bent section comprises at least three stress cushioning sections that are sequentially arranged (refer to Fig. 1, wire segments such as labels s5, s4, s3 are asserted as stress cushioning sections), transition bending sections are formed between adjacent stress cushioning sections in the at least three stress cushioning sections (there are at least three corners between each stress 
Regarding claim 2. Fukamachi discloses the light-emitting diode device as claimed in claim 1, wherein the bracket comprises a plurality of electric connection regions (leads 11 and 12 are a plurality of electric connection regions), any two adjacent electric connection regions in the plurality of electric connection regions are spaced through an insulating region (refer to Fig. 1, leads 11 and 12 are at least separated by an air gap), the at least one light-emitting diode chip is disposed in the plurality of electric connection regions (LED chip 13 is on lead 12), the vertical section of the each of the at least one conductive wire is electrically connected with an light-emitting diode chip of the at least one light-emitting diode chip in one electric connection region of the plurality of electric connection regions (refer to Fig. 1, vertical section s6 is connected to LED 13 over/on lead 11), and one end, opposite to the vertical section, of the each of the at least one conductive wire is electrically connected with another light-emitting diode chip of the at least one light-emitting diode chip in a same electric connection region, an light-emitting diode chip of the at least one light-emitting diode chip in an 
Regarding claim 3. Fukamachi discloses the light-emitting diode device as claimed in claim 1, wherein the bent section comprises a first stress cushioning section (s5), second stress cushioning section (s4) and third stress cushioning section (s3) that are sequentially arranged, a first transition bending section is formed between the vertical section and the first stress cushioning section (a first corner is formed between vertical section s6 and section s5), a second transition bending section is formed between the first stress cushioning section and the second stress cushioning section (a second corner is formed between s5 and s4), a third transition bending section is formed between the second stress cushioning section and the third stress cushioning section (a third corner is formed between section s4 and s3), and the first transition bending section, the second transition bending section and the third transition bending section are sequentially disposed along a length direction of a corresponding conductive wire of the at least one conductive wire (the corners are stacked sequential along the length of the wire towards the electrode 13a).
Regarding claim 4: Fukamachi discloses the light-emitting diode device as claimed in claim 3, wherein the first transition bending section, the second transition bending section and the third transition bending section are positioned on a same side of an insulating region (refer to Fig. 1, the corners are disposed over the left lead 11 which is on a same side from the air gap (insulating region) shown in the figure between leads 11 and 12).

Regarding claim 6. Fukamachi discloses the light-emitting diode device as claimed in claim 3, wherein the vertical section is electrically connected with the light-emitting diode chip of the at least one light-emitting diode chip (refer to Fig. 1, vertical section s6 is connected to the light emitting chip 13), the light-emitting diode chip is a double-electrode chip (light emitting diode chip 13 has to have to two/double electrodes in order to create a pn junction to emit light), and when a vertical mounting manner is adopted for the double-electrode chip, the vertical section is connected with one electrode in a positive electrode and a negative electrode of the double-electrode chip and the first stress cushioning section is inclined towards the other electrode in the positive electrode and the negative electrode of the double-electrode chip (note that the limitation “when” is optional thus not required, however, Fukamachi discloses the optional configuration where the vertical section s6 is connected with top of the LED chip 13 thus one electrode (positive or negative) and the section s5 is inclined (Fig. 3B-3C shows s5 inclined in the view of the page) thus is inclined toward another of the electrodes (positive or negative))
Regarding claim 7. Fukamachi discloses the light-emitting diode device as claimed in claim 3, wherein the first stress cushioning section is inclined obliquely upwards, and the second stress cushioning section and the third stress cushioning 
Regarding claim 8. Fukamachi discloses the light-emitting diode device as claimed in claim 3, wherein the third stress cushioning section and the vertical section are positioned on a same plane (refer to Fig. 1, section s6 and third section s3 are at right angles thus rotating the device about the z axis with provide at least on plane that is a same/common plane between the sections).
Regarding claim 15. Fukamachi discloses a light-emitting diode lamp (refer to Fig. 1, light emitting chip 13 is connected to two leads thus is deemed a lamp since no particular features of a lamp are claimed), comprising the light-emitting diode device as claimed in claim 1 (see rejection of claim 1 above).
Regarding claim 16: As best understood in view of the 112 rejection above,  Fukamachi discloses a method for machining a conductive wire of the light-emitting diode device as claimed in claim 1, comprising the following steps: A, after a gold ball is welded to a corresponding electrode of an light-emitting diode chip in the at least one light-emitting diode chip, moving a welding head of the gold ball upwards and unreeling a wire clamp, thereby forming a vertical section (¶74 discloses method of first embodiment (Fig. 1) uses a gold wire, Fig. 1 shows the wire 20 is welded to light emitting chip 13 and capillary moves upwards to a make a vertical section s1); B, moving the welding head along a set trajectory, thereby forming a first bent section, the first bent section being a first stress cushioning section and a first transition bending . 

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9. Fukamachi teaches the light-emitting diode device as claimed in claim 3, but is silent with respect to the above structure in combination with wherein the each of the at least one conductive wire further comprises a transition connecting section disposed at a tail end of the third stress cushioning section, an included angle between the transition connecting section and a horizontal plane is smaller than an included angle between the third stress cushioning section and a horizontal plane, and 
Regarding claim 11. Fukamachi teaches the light-emitting diode device as claimed in claim 1, but is silent with respect to the above structure in combination with wherein a height of the vertical section is H1, 30µm ≤ H1 ≤ 50µm (height of the vertical distance y3 (corresponds to s6) is greater than y1+y2), and a height difference between a highest point of the each of the at least one conductive wire and an upper surface of the light-emitting diode chip connected with one end of the each of the at least one conductive wire is H2, 50µm < H2 ≤ 70µm.
Regarding claim 12. Fukamachi teaches the light-emitting diode device as claimed in claim 3, but is silent with respect to the above structure in combination with wherein a length of a projection of the first stress cushioning section on a horizontal plane is L1, 80µm ≤ L1 ≤ 120µm, and an included angle between the first stress cushioning section and the horizontal plane is A1, 0°< A1 ≤ 20º.
Regarding claim 13. Fukamachi teaches the light-emitting diode device as claimed in claim 3, but is silent with respect to the above structure in combination with wherein a length of a projection of the second stress cushioning section on a horizontal plane is L2, 80µm ≤ L2 ≤ 120µm, an included angle between the second stress cushioning section and a horizontal plane is A2, 0°< A2 ≤ 20º, and a vertical height of the second stress cushioning section is H3, 0µm < H3 ≤ 60µm.
Regarding claim 14. Fukamachi teaches the light-emitting diode device as claimed in claim 3, but is silent with respect to the above structure in combination with 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829